Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action based on the application filed on May 10, 2022.  Claims 1-15 are presented for examination
Status of Claims
3.	Claims 1-15 are pending, of which claims, of which claim 1, 6 and claim 11are in independent form.
Priority
4.	This application is a continuation of application 16/933,612 (PAT 11354110) which filed on 07/20/2020
Information Disclosure Statement (IDS)
5.	 Information disclosure statement filed on 08/16/2022 have been reviewed and considered by Examiner.
Double Patenting
	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Instant application 17/741385
U.S. Patent No 11354110
1. A system for synthesizing and building infrastructure platforms, the system comprising: 
a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and communication device, wherein the processing device is configured to execute the computer-readable program code to: 
perform a natural language synthesis of a proposed upgrade to one or more existing infrastructure platforms, wherein the natural language synthesis comprises analyzing, using natural language processing, code of the proposed upgrade by: 

comparing database connections in the code of the proposed upgrade to database connections in the one or more existing infrastructure platforms; determining whether the database connections of the proposed upgrade code match the database connections of the one or more existing infrastructure platforms; and if one or more database connections of the proposed upgrade code do not match the database connections of the one or more existing infrastructure platforms, determining a ratio of the one or more database connections to a total number of database connections of the proposed upgrade code;
 generate a trust score from results of the natural language synthesis, wherein the trust score indicates a predicted likelihood of success for the proposed upgrade; 
in response to the trust score being above a threshold, identify, using natural language processing, inactive code in the one or more existing infrastructure platforms; 
generate a build automation script for deploying the proposed upgrade to create one or more upgraded infrastructure platforms that exclude the inactive code; 
execute the build automation script to simulate development of the proposed upgrade including one or more of: testing executable commands, testing permissions, and/or testing external database connections; 
capture data from a result of the build automation script execution; and use the result of the build automation script execution and the captured data to refine the natural language synthesis to generate a deployment report in plain language.
1. A system for synthesizing and building infrastructure platforms, the system comprising:
a memory device with computer-readable program code stored thereon;
a communication device; and
a processing device operatively coupled to the memory device and communication device, wherein the processing device is configured to execute the computer-readable program code to:
perform a natural language synthesis of a proposed upgrade to one or more existing infrastructure platforms, wherein the natural language synthesis comprises analyzing, using natural language processing, code of the proposed upgrade, wherein analyzing, using natural language processing, the code of the proposed upgrade comprises:
comparing commands used in the code of the proposed upgrade to commands used in the one or more existing infrastructure platforms;
determining whether permissions of the proposed upgrade commands match permissions of the existing infrastructure platform commands; and
if one or more permissions of the proposed upgrade commands do not match the permissions of the existing infrastructure platform commands, determining how frequently the one or more permissions are used in the proposed upgrade code;


generate a trust score from results of the natural language synthesis, wherein the trust score indicates a predicted likelihood of success for the proposed upgrade;


in response to the trust score being above a threshold, identify, using natural language processing, inactive code in the one or more existing infrastructure platforms;
generate a build automation script for deploying the proposed upgrade to create one or more upgraded infrastructure platforms that exclude the inactive code;

execute the build automation script to simulate development of the proposed upgrade including testing executable commands, testing permissions, and testing external database connections;

capture data from a result of the build automation script execution; and
use the result of the build automation script execution and the captured data to refine the natural language synthesis to generate a deployment report in plain language.

Claim 2
See claim 2
Claim 3
See claim 6
Claim 4
See claim 7
Claim 5 
See claim 8
6. A computer-implemented method for synthesizing and building infrastructure platforms, the method comprising: 
performing a natural language synthesis of a proposed upgrade to one or more existing infrastructure platforms, wherein the natural language synthesis comprises analyzing, using natural language processing, code of the proposed upgrade by:
 comparing database connections in the code of the proposed upgrade to database connections in the one or more existing infrastructure platforms; determining whether the database connections of the proposed upgrade code match the database connections of the one or more existing infrastructure platforms; and if one or more database connections of the proposed upgrade code do not match the database connections of the one or more existing infrastructure platforms, determining a ratio of the one or more database connections to a total number of database connections of the proposed upgrade code; 
generating a trust score from results of the natural language synthesis, wherein the trust score indicates a predicted likelihood of success for the proposed upgrade;
 in response to the trust score being above a threshold, identifying, using natural language processing, inactive code in the one or more existing infrastructure platforms; 
generating a build automation script for deploying the proposed upgrade to create one or more upgraded infrastructure platforms that exclude the inactive code; 
executing the build automation script to simulate development of the proposed upgrade including one or more of: testing executable commands, testing permissions, and/or testing external database connections;
 capturing data from a result of the build automation script execution; and
 using the result of the build automation script execution and the captured data to refine the natural language synthesis to generate a deployment report in plain language.
9. A computer-implemented method for synthesizing and building infrastructure platforms, the method comprising:
performing a natural language synthesis of a proposed upgrade to one or more existing infrastructure platforms, wherein the natural language synthesis comprises analyzing, using natural language processing, code of the proposed upgrade, wherein analyzing, using natural language processing, the code of the proposed upgrade comprises:
comparing commands used in the code of the proposed upgrade to commands used in the one or more existing infrastructure platforms;
determining whether permissions of the proposed upgrade commands match permissions of the existing infrastructure platform commands; and
if one or more permissions of the proposed upgrade commands do not match the permissions of the existing infrastructure platform commands, determining how frequently the one or more permissions are used in the proposed upgrade code;
generating a trust score from results of the natural language synthesis, wherein the trust score indicates a predicted likelihood of success for the proposed upgrade;


in response to the trust score being above a threshold, identifying, using natural language processing, inactive code in the one or more existing infrastructure platforms;

generating a build automation script for deploying the proposed upgrade to create one or more upgraded infrastructure platforms that exclude the inactive code;
executing the build automation script to simulate development of the proposed upgrade including testing executable commands, testing permissions, and testing external database connections;
capturing data from a result of the build automation script execution; and

using the result of the build automation script execution and the captured data to refine the natural language synthesis to generate a deployment report in plain language.

Claim 7
See claim 10
Claim 8
See claim  14
Claim 9
See claim 15
Claim 10
See claim 16
11. A computer program product for synthesizing and building infrastructure platforms with at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising: 
an executable portion configured for performing a natural language synthesis of a proposed upgrade to one or more existing infrastructure platforms, wherein the natural language synthesis comprises analyzing, using natural language processing, code of the proposed upgrade by: 
comparing database connections in the code of the proposed upgrade to database connections in the one or more existing infrastructure platforms; determining whether the database connections of the proposed upgrade code match the database connections of the one or more existing infrastructure platforms; and if one or more database connections of the proposed upgrade code do not match the database connections of the one or more existing infrastructure platforms, determining a ratio of the one or more database connections to a total number of database connections of the proposed upgrade code; 
an executable portion configured for generating a trust score from results of the natural language synthesis, wherein the trust score indicates a predicted likelihood of success for the proposed upgrade; 
an executable portion configured for, in response to the trust score being above a threshold, identifying, using natural language processing, inactive code in the one or more existing infrastructure platforms; 
an executable portion configured for generating a build automation script for deploying the proposed upgrade to create one or more upgraded infrastructure platforms that exclude the inactive code; 
an executable portion configured for executing the build automation script to simulate development of the proposed upgrade including one or more of: testing executable commands, testing permissions, and/or testing external database connections; an executable portion configured for capturing data from a result of the build automation script execution; and an executable portion configured for using the result of the build automation script execution and the captured data to refine the natural language synthesis to generate a deployment report in plain language.
17. A computer program product for synthesizing and building infrastructure platforms with at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising:
an executable portion configured for performing a natural language synthesis of a proposed upgrade to one or more existing infrastructure platforms, wherein the natural language synthesis comprises analyzing, using natural language processing, code of the proposed upgrade, wherein analyzing, using natural language processing, the code of the proposed upgrade comprises:
comparing commands used in the code of the proposed upgrade to commands used in the one or more existing infrastructure platforms;
determining whether permissions of the proposed upgrade commands match permissions of the existing infrastructure platform commands; and
if one or more permissions of the proposed upgrade commands do not match the permissions of the existing infrastructure platform commands, determining how frequently the one or more permissions are used in the proposed upgrade code;
an executable portion configured for generating a trust score from results of the natural language synthesis, wherein the trust score indicates a predicted likelihood of success for the proposed upgrade;

an executable portion configured for, in response to the trust score being above a threshold, identifying, using natural language processing, inactive code in the one or more existing infrastructure platforms;
an executable portion configured for generating a build automation script for deploying the proposed upgrade to create one or more upgraded infrastructure platforms that exclude the inactive code;

an executable portion configured for executing the build automation script to simulate development of the proposed upgrade including testing executable commands, testing permissions, and testing external database connections;
an executable portion configured for capturing data from a result of the build automation script execution; and
an executable portion configured for using the result of the build automation script execution and the captured data to refine the natural language synthesis to generate a deployment report in plain language.

Claim 12
See claim 18
Claim 13
See claim 17
Claim 14
See claim 17
Claim 15
See claim 17


6.	Claim 1, claim 6 and claim 11 rejected on the ground of nonstatutory double patenting over claim 1, claim 9 and claim 17 of U.S. Patent No. 11354110 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application is a continuation of patent 11354110.  Claim 1 of U.S. Patent No. 11354110 teaches includes all the features of claim 1 of the instant application.  Claim 9 of U.S. Patent No. 11354110 teaches includes all the features of claim 6 of the instant application.  Claim 17 of U.S. Patent No. 11354110 teaches includes all the features of claim 11 of the instant application.  This is a non-statutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199